Aug 05 2013, 5:21 am


 Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEES:

TODD M. WESTBROOK                                   GREGORY F. ZOELLER
Muncie, Indiana                                     Attorney General of Indiana

                                                    KATHY BRADLEY
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TODD M. WESTBROOK                                   )
                                                    )
       Appellant,                                   )
                                                    )
               vs.                                  )      No. 93A02-1209-EX-759
                                                    )
REVIEW BOARD OF THE INDIANA                         )
DEPARTMENT OF WORKFORCE                             )
DEVELOPMENT and YOUTH OPPORTUNITY                   )
CENTER, INC.,                                       )
                                                    )
       Appellees.                                   )


          APPEAL FROM THE INDIANA WORKER’S COMPENSATION BOARD
                           Steven F. Bier, Chairperson
                             Cause No. 12-R-02861


                                          August 5, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Todd Westbrook appeals the Department of Workforce Development Unemployment

Insurance Review Board’s (Review Board) decision regarding his request for unemployment

compensation. Westbrook presents a single issue for review: was Westbrook’s failure to

provide a telephone number and appear telephonically at the appeal hearing grounds for

dismissal?

       We affirm.

       Westbrook submitted an application for unemployment benefits, and on April 11,

2012, a claims deputy of the Indiana Department of Workforce Development determined that

Westbrook was not eligible for benefits because he voluntarily left employment without good

cause. Westbrook appealed this decision, and Westbrook and the Youth Opportunity Center

(Employer) were sent notices of a hearing to be held before an ALJ at 9:45 a.m. on May 2,

2012. The notices indicated that the hearing would be held by telephone and the participants

would “receive a call from the judge at the number you provide on the acknowledgement

sheet.” Transcript at 4. The hearing notice also contained a section titled, “IMPORTANT

INFORMATION ABOUT THIS PROCESS,” and it informed the reader that the

acknowledgement sheet must be returned with one valid phone number capable of being

utilized by the judge during the scheduled hearing. Id. (emphasis in original). Also, the

acknowledgement form contained boxes to check that would serve as indication of the

party’s intention to attend. Moreover, the page contained the warning, “Failure to appear at

the hearing or return the acknowledgement form could result in the administrative law judge

issuing an unfavorable ruling to the non-returning or absent party.” Id.


                                             2
       Employer returned the acknowledgement sheet, but Westbrook did not. Because

Westbrook did not return the form or provide any contact information, the ALJ dismissed

Westbrook’s appeal for failure to appear.

       On May 7, 2012, Westbrook requested reinstatement of his appeal, explaining he was

not aware he needed to send contact information, and he assumed that “everything was okay”

since the date and time of the hearing was listed on the notice. Id. Moreover, Westbrook

claimed a mild learning disability prevented him from comprehending the notice completely.

On August 23, 2012, the Review Board affirmed the ALJ’s decision dismissing Westbrook’s

appeal of the deputy’s decision finding him ineligible for unemployment compensation

benefits.

       Westbrook appeals pro se, contending his appeal to the review board should be

reinstated because his lack of understanding prevented him from submitting the required

information in order to receive an adequate hearing.

       The Indiana Unemployment Compensation Act provides, “any decision of the review

board shall be conclusive and binding as to all questions of fact.” McClain v. Review Bd. of

the Ind. Dep’t of Workforce Dev., 693 N.E.2d 1314, 1316 (Ind. Ct. App. 1998). This court

neither reweighs the evidence nor assesses the credibility of the witnesses and only considers

the evidence most favorable to the Review Board’s findings. Id. When reviewing

unemployment compensation proceedings, the appellate court determines whether the review

board’s decision is reasonable in light of its findings. Scott v. Review Bd. of the Ind. Dep’t of

Workforce Dev., 725 N.E.2d 993, 995 (Ind. Ct. App. 2000). When the Review Board’s


                                               3
decision is challenged as contrary to law, the reviewing court considers whether the evidence

is sufficient to support the findings and whether the findings are sufficient to sustain the

decision. NOW Courier, Inc. v. Review Bd. of the Ind. Dep’t of Workforce Dev., 871 N.E.2d

384 (Ind. Ct. App. 2007).

       Westbrook argues his appeal should be reinstated and the Review Board should allow

him to submit evidence on the merits due to his inability to comprehend that he was required

to provide a telephone number for the hearing. When a claims deputy’s decision is contested

and there has been a request for a hearing, an ALJ is required to provide notice of the hearing

and give the parties a reasonable opportunity for a fair hearing before affirming, modifying,

or reversing the decision of the claims deputy. Ind. Code Ann. §§ 22-4-17-3 and 22-4-17-6

(West, Westlaw statutes and constitution are current with all 2013 legislation). If a party in a

pending hearing fails to appear before an ALJ at a scheduled hearing, the appeal is dismissed

and the underlying decision will be final unless the appeal is reinstated. 646 Ind. Admin.

Code 5-10-6(c)(2011). If the appeal has been dismissed for failure to appear, the appealing

party may request reinstatement. 646 Ind. Admin. Code 5-10-6(e). The request must show

good cause for the failure to appear at the hearing and is granted or denied at the discretion of

the director of unemployment insurance appeals or the director’s designee. Id. Westbrook

does not deny that he received the notice. He argues his inability to comprehend the

instructions in the notice satisfies the requirement of good cause for failure to appear, and his

appeal should be reinstated.

       A party to an unemployment hearing may waive the opportunity for a fair hearing


                                               4
when he or she receives actual notice of the hearing and fails to appear or participate. See Art

Hill v. Review Bd. of the Ind. Dep’t of Workforce Dev., 898 N.E.2d 363 (Ind. Ct. App. 2008)

(party who received notice but provided wrong contact number was not denied reasonable

opportunity for a fair hearing); S.S. v. Review Bd. of the Ind. Dep’t of Workforce Dev., 941

N.E.2d 550 (Ind. Ct. App. 2011) (party was not denied a reasonable opportunity to participate

in hearing; even though she received notice and provided a phone number, she did not

answer because she was confused about time zones). In Davis, the petitioner argued that her

appeal should be reinstated because she did not realize she was required to return an

acknowledgement form with a current phone number in order to participate in a hearing

before an ALJ. Davis v. Review Bd. of the Ind. Dep’t of Workforce Dev., 955 N.E.2d 790

(Ind. Ct. App. 2011). The court found her argument unpersuasive, and noted that she had an

affirmative duty to provide a telephone number and such a request was not unreasonable. Id.

       Westbrook’s arguments are similarly unpersuasive. Westbrook was notified and given

specific instructions to return the acknowledgement sheet with a current telephone number.

Also, the acknowledgement sheet contained check boxes and the notice was sent with a self-

addressed return envelope, which inherently infers a response was required. Westbrook

failed to follow any of the instructions in the notice, even though they were written in bold

type and contained section headings, such as “IMPORTANT.” Transcript at 5 (emphasis in

original). Westbrook also claims his “small learning disability” impeded his understanding

of the instructions provided in the notice. Id. This is simply a request to reweigh the

evidence and reach a different conclusion than the Review Board. Moreover, we note that


                                               5
despite Westbrook’s learning disability, he was able to navigate several levels of the appeals

process pro se. Under these facts and circumstances we cannot conclude that the Review

Board abused its discretion in declining to reinstate Westbrook’s appeal.

       Judgment Affirm.

BARNES, J., and CRONE, J., concur.




                                              6